DETAILED ACTION
This Office action is in response to the amendment filed on May 19, 2021.
Claims 21-39 are pending.
Claims 21, 30, and 35 have been amended.
Claims 1-20 have been canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim Objections
Claims 21, 30, and 35 are objected to because of the following informalities:
Claim 21 contains a typographical error: the word “and” should be added after the limitation “a memory device […].”
Claims 30 and 35 contain a typographical error: the semicolon (;) after the limitation “updating the one or more configuration files […]” should be deleted. See Claim 30 in “Amendments to the Claims” submitted on 06/16/2020.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 21, 22, 30, 31, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,830,177 (hereinafter “Mahapatra”) in view of US 2008/0016555 (hereinafter “Krane”).

As per Claim 21, Mahapatra discloses:
A computer system comprising:
a data storage (Figure 5: 507) configured to store a set of one or more configuration files and accessible by one or more computing devices of a configuration environment (col. 2 lines 61-65, “In the example shown in FIG. 1, a virtual appliance 120, made up of several virtual machines 122, is to be installed in a network appliance. The network appliance could be, for example, network appliance 112, or another network appliance residing elsewhere in the network 124 [one or more computing devices of a configuration environment].”);
a memory device (Figure 5: 503) configured to store instructions;
one or more processors (Figure 5: 501) configured to execute the instructions to cause the computer system to perform:
accessing data from one or more configuration files of a set of one or more configuration files (col. 6 lines 1-16, “A configuration file of a virtual appliance is parsed, in an action 302. For example, the configuration file could be an .ovf file or an .ova file, or could include or be included in one of these. The configuration file could be parsed by the appliance determine the input parameters of the configuration file, as a result of parsing the configuration file. As noted above, values of the input parameters are what determine the configuration of the virtual appliance. Values for the input parameters of the virtual appliance [data from one or more configuration files of a set of one or more configuration files] are accessed, in an action 306 (emphasis added).”);
constructing and displaying a user interface using the accessed data from one or more configuration files (Figure 2; col. 3 lines 44-48, “The custom user interface generator 106 generates a custom user interface 108 based on the input parameters of the virtual appliance 120 [constructing and displaying a user interface using the accessed data from one or more configuration files], which are communicated from the appliance configuration parser 104. An example user interface will be discussed with reference to FIG. 2.”);
receiving modifications to the one or more configuration files of the set of one or more configuration files through the user interface (Figure 2; col. 7 lines 21-25, “In some versions, and depending upon circumstances, the virtual appliance could be reconfigured in an action 322. For example, the custom user interface could allow entry of one or more new values for input parameters of the virtual appliance, in order to reconfigure the virtual appliance [receiving modifications to the one or more configuration files of the set of one or more configuration files through the user interface].”); and
updating the one or more configuration files of the set of one or more configuration files based on the modifications (col. 7 lines 21-35, “In some versions, and [updating the one or more configuration files of the set of one or more configuration files based on the modifications]. Some virtual appliances may provide a mechanism for reconfiguring, which could be used as is or integrated with the custom user interface. In addition, changing the configuration or reconfiguring a virtual appliance may impact some other appliance or portion of the network and the embodiments may identify values that may not be compliant from the change/reconfiguration through action 310 in some embodiments.”). [Examiner’s Remarks: Note that Mahapatra discloses that a configuration file contains input parameters of a virtual appliance and that a custom user interface could allow entry of one or more new values for the input parameters of the virtual appliance in order to reconfigure the virtual appliance. Thus, one of ordinary skill in the art would readily comprehend that the configuration file is updated with the one or more new values for the input parameters of the virtual appliance.]
Mahapatra does not explicitly disclose:
wherein the updated one or more configuration files are based on a role of a user interacting with the user interface.
However, Krane discloses:
wherein updated one or more configuration files are based on a role of a user interacting with a user interface (paragraph [0029], “Also, as used in reference to features of FIGS. 1A-1G, 2A-2P, FIG. 3, and FIG. 4, controls are user interface controls, which may be user [a user interacting with a user interface] and may provide output to a user.”; paragraph [0030], “FIGS. 1A-1G include a series of example displays of a process of modifying a graphical user interface 102 of a client application to include a dialer user interface control 146.”; paragraph [0072], “In implementations, finalizing may occur by having different user profiles that allow for different access privileges to configuration files of a client application. For example, a user having an administrative role may be able to modify a configuration file for a client application and finalize those changes [wherein updated one or more configuration files are based on a role of a user] such that the configuration filed is used by users having an end-user role who can view but not edit a modified user interface that is generated based on the configuration files.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Krane into the teaching of Mahapatra to include “wherein the updated one or more configuration files are based on a role of a user interacting with the user interface.” The modification would be obvious because one of ordinary skill in the art would be motivated to allow a user having an administrative role to modify a configuration file (Krane, paragraph [0072]).

As per Claim 22, the rejection of Claim 21 is incorporated; and Mahapatra does not explicitly disclose:
wherein the one or more configuration files are common to two or more users.
However, Krane discloses:
wherein one or more configuration files are common to two or more users (paragraph [0030], “FIGS. 1A-1G include a series of example displays of a process of modifying  a user having an administrative role may be able to modify a configuration file for a client application and finalize those changes such that the configuration file is used by users having an end-user role who can view but not edit a modified user interface that is generated based on the configuration files.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Krane into the teaching of Mahapatra to include “wherein the one or more configuration files are common to two or more users.” The modification would be obvious because one of ordinary skill in the art would be motivated to allow users having an end-user role who can view but not edit a modified user interface that is generated based on configuration files (Krane, paragraph [0072]).

As per Claim 30, Mahapatra discloses:
A method performed by one or more computing devices of a configuration environment of a content management system providing a user interface of the content management system, the method comprising:
accessing data from one or more configuration files of a set of one or more configuration files (col. 6 lines 1-16, “A configuration file of a virtual appliance is parsed, in an action 302. For example, the configuration file could be an .ovf file or an .ova file, or could include or be included in one of these. The configuration file could be parsed by the appliance configuration parser of FIG. 1 in some embodiments. The configuration file could be obtained from a repository, or other storage source. Input parameters of the configuration file are determined, in an action 304. For example, the appliance configuration parser could determine the input parameters of the configuration file, as a result of parsing the configuration file. As noted above, values of the input parameters are what determine the configuration of the virtual appliance. Values for the input parameters of the virtual appliance [data from one or more configuration files of a set of one or more configuration files] are accessed, in an action 306 (emphasis added).”);
constructing and displaying the user interface using the accessed data from one or more configuration files (Figure 2; col. 3 lines 44-48, “The custom user interface generator 106 generates a custom user interface 108 based on the input parameters of the virtual appliance 120 [constructing and displaying the user interface using the accessed data from one or more configuration files], which are communicated from the appliance configuration parser 104. An example user interface will be discussed with reference to FIG. 2.”);
receiving modifications to the one or more configuration files of the set of one or more configuration files through the user interface (Figure 2; col. 7 lines 21-25, “In some versions, and depending upon circumstances, the virtual appliance could be reconfigured in an action 322. For example, the custom user interface could allow entry of one or more new values for input parameters of the virtual appliance, in order to reconfigure the virtual appliance [receiving modifications to the one or more configuration files of the set of one or more configuration files through the user interface].”); and
updating the one or more configuration files of the set of one or more configuration files based on the received modifications (col. 7 lines 21-35, “In some versions, and depending upon circumstances, the virtual appliance could be reconfigured in an action 322. For example, the custom user interface could allow entry of one or more new values for input parameters of the virtual appliance, in order to reconfigure the virtual appliance. The validator [updating the one or more configuration files of the set of one or more configuration files based on the received modifications]. Some virtual appliances may provide a mechanism for reconfiguring, which could be used as is or integrated with the custom user interface. In addition, changing the configuration or reconfiguring a virtual appliance may impact some other appliance or portion of the network and the embodiments may identify values that may not be compliant from the change/reconfiguration through action 310 in some embodiments.”). [Examiner’s Remarks: Note that Mahapatra discloses that a configuration file contains input parameters of a virtual appliance and that a custom user interface could allow entry of one or more new values for the input parameters of the virtual appliance in order to reconfigure the virtual appliance. Thus, one of ordinary skill in the art would readily comprehend that the configuration file is updated with the one or more new values for the input parameters of the virtual appliance.]
Mahapatra does not explicitly disclose:
wherein the accessed data from one or more configuration files is based on a role of a user interacting with the user interface; and
wherein the updated one or more configuration files are based on a role of a user interacting with the user interface.
However, Krane discloses:
wherein accessed data from one or more configuration files is based on a role of a user interacting with a user interface (paragraph [0029], “Also, as used in reference to features of FIGS. 1A-1G, 2A-2P, FIG. 3, and FIG. 4, controls are user interface controls, which may be user interface components that may be manipulated through user interaction [a user interacting with a user interface] and may provide output to a user.”; paragraph [0030], “FIGS. 1A-1G include a series of example displays of a process of modifying a graphical user interface 102 of a client application to include a dialer user interface control 146.”; paragraph [0072], “In implementations, finalizing may occur by having different user profiles that allow for different access privileges to configuration files of a client application. For example, a user having an administrative role may be able to modify a configuration file for a client application and finalize those changes [wherein accessed data from one or more configuration files is based on a role of a user] such that the configuration filed is used by users having an end-user role who can view but not edit a modified user interface that is generated based on the configuration files.”); and
wherein updated one or more configuration files are based on a role of a user interacting with a user interface (paragraph [0029], “Also, as used in reference to features of FIGS. 1A-1G, 2A-2P, FIG. 3, and FIG. 4, controls are user interface controls, which may be user interface components that may be manipulated through user interaction [a user interacting with a user interface] and may provide output to a user.”; paragraph [0030], “FIGS. 1A-1G include a series of example displays of a process of modifying a graphical user interface 102 of a client application to include a dialer user interface control 146.”; paragraph [0072], “In implementations, finalizing may occur by having different user profiles that allow for different access privileges to configuration files of a client application. For example, a user having an administrative role may be able to modify a configuration file for a client application and finalize those changes [wherein updated one or more configuration files are based on a role of a user] such that the configuration filed is used by users having an end-user role who can view but not edit a modified user interface that is generated based on the configuration files.”).


Claim 31 is a method claim corresponding to the computer system claim hereinabove (Claim 22). Therefore, Claim 31 is rejected for the same reason set forth in the rejection of Claim 22.

Claims 35 and 36 are non-transitory computer-readable storage medium claims corresponding to the method claims hereinabove (Claims 30 and 31, respectively). Therefore, Claims 35 and 36 are rejected for the same reasons set forth in the rejections of Claims 30 and 31, respectively.

Claims 23-25, 32-34, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Mahapatra in view of Krane as applied to Claims 21, 30, and 35 above, and further in view of US 2007/0169015 (hereinafter “Seelig”).


wherein the one or more configuration files are common to an entity.
However, Seelig discloses:
wherein one or more configuration files are common to an entity (paragraph [0013], “… the tool generation system 330 can generate and provide a first configuration file specific to a first company/developer, and a second configuration file specific to a second company/developer, where the first configuration file differs from the second configuration file.”; paragraph [0017], “The front-end interface 340 collects company-specific information 342 such as business, services, and technology data.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Seelig into the combined teachings of Mahapatra and Krane to include “wherein the one or more configuration files are common to an entity.” The modification would be obvious because one of ordinary skill in the art would be motivated to customize web documents to a company (Seelig, paragraph [0013]).

As per Claim 24, the rejection of Claim 23 is incorporated; and the combination of Mahapatra and Krane does not explicitly disclose:
wherein the one or more configuration files are common across the entity include attributes of the entity.
However, Seelig discloses:
wherein one or more configuration files are common across an entity include attributes of the entity (paragraph [0013], “… the tool generation system 330 can generate and provide a first configuration file specific to a first company/developer, and a second configuration file specific to a second company/developer, where the first configuration file differs from the second configuration file.”; paragraph [0017], “The front-end interface 340 collects company-specific information 342 such as business, services, and technology data.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Seelig into the combined teachings of Mahapatra and Krane to include “wherein the one or more configuration files are common across the entity include attributes of the entity.” The modification would be obvious because one of ordinary skill in the art would be motivated to customize web documents to a company (Seelig, paragraph [0013]).

As per Claim 25, the rejection of Claim 23 is incorporated; and the combination of Mahapatra and Krane does not explicitly disclose:
wherein the entity is a company.
However, Seelig discloses:
wherein an entity is a company (paragraph [0013], “… the tool generation system 330 can generate and provide a first configuration file specific to a first company/developer, and a second configuration file specific to a second company/developer, where the first configuration file differs from the second configuration file.”; paragraph [0017], “The front-end interface 340 collects company-specific information 342 such as business, services, and technology data.”).


Claims 32 and 33 are method claims corresponding to the computer system claims hereinabove (Claims 23 and 24, respectively). Therefore, Claims 32 and 33 are rejected for the same reasons set forth in the rejections of Claims 23 and 24, respectively.

As per Claim 34, the rejection of Claim 32 is incorporated; and the combination of Mahapatra and Krane does not explicitly disclose:
wherein the entity is a business franchise.
However, Seelig discloses:
wherein an entity is a business franchise (paragraph [0013], “… the tool generation system 330 can generate and provide a first configuration file specific to a first company/developer, and a second configuration file specific to a second company/developer, where the first configuration file differs from the second configuration file.”; paragraph [0017], “The front-end interface 340 collects company-specific information 342 such as business, services, and technology data.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Seelig into the combined teachings of Mahapatra and Krane to include “wherein the entity is a business 

Claims 37-39 are non-transitory computer-readable storage medium claims corresponding to the method claims hereinabove (Claims 32-34, respectively). Therefore, Claims 37-39 are rejected for the same reasons set forth in the rejections of Claims 32-34, respectively.

Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Mahapatra in view of Krane as applied to Claim 21 above, and further in view of US 2013/0227525 (hereinafter “DeLuca”).

As per Claim 26, the rejection of Claim 21 is incorporated; and the combination of Mahapatra and Krane does not explicitly disclose:
wherein the configuration environment is in a development environment.
However, DeLuca discloses:
wherein a configuration environment is in a development environment (paragraph [0004], “In the software development life cycle, it is common for developers to change some values or code in order to differentiate environmental variables or configurations so that applications can run in different environments such as local, development boxes, stage, or production.”; paragraph [0023], “The specified environment(s) may include, for example, at least one of a local environment; stage environment; problem analysis environment; testing environment; development environment; a troubleshooting environment; production .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of DeLuca into the combined teachings of Mahapatra and Krane to include “wherein the configuration environment is in a development environment.” The modification would be obvious because one of ordinary skill in the art would be motivated to change some values or code in order to differentiate environmental variables or configurations so that applications can run in different environments (DeLuca, paragraph [0023]).

As per Claim 27, the rejection of Claim 21 is incorporated; and the combination of Mahapatra and Krane does not explicitly disclose:
wherein the configuration environment is in a testing environment.
However, DeLuca discloses:
wherein a configuration environment is in a testing environment (paragraph [0004], “In the software development life cycle, it is common for developers to change some values or code in order to differentiate environmental variables or configurations so that applications can run in different environments such as local, development boxes, stage, or production.”; paragraph [0023], “The specified environment(s) may include, for example, at least one of a local environment; stage environment; problem analysis environment; testing environment; development environment; a troubleshooting environment; production environment; a tagged environment; all environments; or any subset or combination of environments.”).


As per Claim 28, the rejection of Claim 21 is incorporated; and the combination of Mahapatra and Krane does not explicitly disclose:
wherein the configuration environment is in a staging environment.
However, DeLuca discloses:
wherein a configuration environment is in a staging environment (paragraph [0004], “In the software development life cycle, it is common for developers to change some values or code in order to differentiate environmental variables or configurations so that applications can run in different environments such as local, development boxes, stage, or production.”; paragraph [0023], “The specified environment(s) may include, for example, at least one of a local environment; stage environment; problem analysis environment; testing environment; development environment; a troubleshooting environment; production environment; a tagged environment; all environments; or any subset or combination of environments.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of DeLuca into the 

As per Claim 29, the rejection of Claim 21 is incorporated; and the combination of Mahapatra and Krane does not explicitly disclose:
wherein the configuration environment is in a live environment.
However, DeLuca discloses:
wherein a configuration environment is in a live environment (paragraph [0004], “In the software development life cycle, it is common for developers to change some values or code in order to differentiate environmental variables or configurations so that applications can run in different environments such as local, development boxes, stage, or production.”; paragraph [0023], “The specified environment(s) may include, for example, at least one of a local environment; stage environment; problem analysis environment; testing environment; development environment; a troubleshooting environment; production environment; a tagged environment; all environments; or any subset or combination of environments.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of DeLuca into the combined teachings of Mahapatra and Krane to include “wherein the configuration environment is in a live environment.” The modification would be obvious because one of ordinary skill in the art would be motivated to change some values or code in order to differentiate environmental .

Response to Arguments
Applicant’s arguments with respect to Claims 21, 30, and 35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 2003/0210331 (hereinafter “Battles”) discloses personalizing portable devices including a consumer customized user interface.
US 2004/0205117 (hereinafter “Hertling”) discloses allowing users to interface to various network services without a strict service directed user interface.
US 2008/0266407 (hereinafter “Battles”) discloses personalizing portable devices including a consumer customized user interface.
US 2009/0327926 (hereinafter “Sun”) discloses implementing software customization modules.
US 2010/0185961 (hereinafter “Fisher”) discloses generating a user interface for visualizing a cloud service based on status and performance data of the cloud service obtained from data stores.
US 10,783,123 (hereinafter “Iacoletti”) discloses generating configuration files.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

/Qing Chen/
Primary Examiner, Art Unit 2191